Citation Nr: 0935237	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1956.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In August 2006, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The Board remanded the matter for further development in 
February 2007.  The RO issued a rating decision in April 2009 
granting service connection for degenerative disc disease and 
spinal stenosis lumbar spine.  Thus, that issue is no longer 
on appeal before the Board.


FINDINGS OF FACT

1.  In November 1999, the RO denied entitlement to service 
connection for tinnitus.  The Veteran did not file a timely 
appeal.

2.  The evidence associated with the claims file subsequent 
to the November 1999 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.

3.  The Veteran's bilateral hearing loss is not related to 
his active military service.

4.  The Veteran did not have sensorineural hearing loss of 
either ear to a degree of 10 percent within one year of 
separation from active military service.

5.  The Veteran's tinnitus is not related to his active 
military service.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the November 1999 
decision is new and material, and the claim for entitlement 
to service connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).  

3.  Bilateral hearing loss was not incurred or aggravated by 
the Veteran's active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for tinnitus in November 
1999.  At that time, there was no evidence of tinnitus in 
service and no current evidence that tinnitus existed.

Evidence received after the November 1999 rating decision 
includes VA examination findings and a medical opinion from 
February 2004, lay testimony from the Veteran and his 
daughter at the August 2006 Board hearing, and additional VA 
treatment records submitted by the Veteran's daughter.  This 
evidence, presumed credible for the purpose of a reopened 
claim, provides a reasonable possibility of substantiating 
the Veteran's claim.  Thus it constitutes new and material 
evidence and the claim is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

Service Connection - Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).

The Veteran contends that his hearing loss and tinnitus are 
caused by noise exposure in service.  At the August 2006 
Board hearing, he testified that his living quarters were 
near a flight line at Langley Air Force Base.  Airplanes 
landed and created noise while burning off their excess fuel.  
The Veteran had no noise protection.  Then, the Veteran was 
stationed in France where aircraft that broke the sound 
barrier flew over his hut.  He testified that tinnitus began 
a couple of months after service.  Also, he testified that 
people asked him whether he was hard of hearing beginning in 
the 1950s and 60s.  He recalled being diagnosed with tinnitus 
in 1970 or 1971 and hearing loss maybe 4 years prior to the 
Board hearing.

The service treatment records are negative for any 
complaints, diagnosis, or treatment of hearing problems.  The 
Veteran scored the normal 15/15 on the whispered voice test 
as part of the August 1956 separation examination.  His 
military occupational specialty during service was as a 
medical specialist (male nurse).  

Immediately subsequent to service the Veteran was employed 
for more than 10 years as a welder.

No complaints of hearing loss or tinnitus were voiced during 
the initial VA examination conducted in October 1956, or for 
2 decades following service separation.  

During VA hospitalization in early 1978, the Veteran 
complained of tinnitus in both ears.  Such was evaluated and 
felt to be due to old acoustic trauma.  Mild sensorineural 
hearing loss at 4,000 and 8,000 hertz was also noted.   

A September 1979 VA consultation record indicates an 
impression of tinnitus, probably secondary to sensorineural 
hearing loss.  The clinician noted a history of ringing in 
both ears since 1959 - stable the past 4 years.  The 
clinician also noted that the Veteran was slightly hard of 
hearing for the past 3 years, left greater than right.  Also 
noted was noise exposure in service from jet engines.  The 
Veteran did not report his work as a welder.

A July 1980 VA treatment record for the Veteran's right knee 
included a history of other treatment.  The clinician noted 
tinnitus in the left ear that had occurred for as long as 4-5 
days at a time on and off for the past year.  Sensorineural 
hearing loss is also noted.

A December 1982 VA consultation record indicates an 
impression of probable sensorineural high tone hearing loss 
with secondary tinnitus.  An 8 year history of left ear 
tinnitus is noted.  The Veteran also reported decreased 
hearing in the left ear.

A January 1983 VA hospitalization record referenced an ENT 
consultation.  The consultation found probable sensorineural 
hearing loss of high tone loss with secondary tinnitus.  

A February 1983 VA record indicates the Veteran suffered an 
infection of both ears that lasted 8 days.  Bilateral 
tinnitus is noted.

On the January 2001 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
45
60
LEFT
10
10
10
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

Another VA audiological evaluation was conducted in February 
2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
45
60
LEFT
10
10
10
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.

Along with the audiogram, a full VA audiological examination 
was conducted in February 2004.  The Veteran reported to the 
examiner that he experienced tinnitus on and off during 
service but did not see a doctor.  He reported a post-service 
occupational history of working as a welder until 1969 when 
he became disabled.  He denied exposure to hazardous noise 
levels both during his time as a welder and afterwards.  
After confirming the diagnosis of hearing loss and tinnitus, 
the examiner noted that there was no evidence of pure tone 
audiometry in the Veteran's claims folder to refute or 
support service connection.  He speculated that if the 
Veteran's reports of noise exposure were true, then the noise 
exposure in service is at least as likely as not a 
contributing factor to the current hearing loss and tinnitus.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from service.  The Veteran was 
discharged in September 1956.  The first records of hearing 
problem were dated in 1978 and September 1979, which 
indicated that tinnitus was secondary to hearing loss and 
began in 1959.  Even if the credibility of a history taken 20 
years after the fact is presumed, the 1959 date is outside 
the presumptive period. 

There was a considerable length of time between the Veteran's 
separation from service and the first indications or 
complaints of tinnitus or hearing loss.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  As stated above, the first notation was in 
1978.  Contrary to his assertions, there is no indication in 
the service treatment records that he complained of either 
disability; nor did he voice any complaints during initial VA 
examination.  Given the length of time between the Veteran's 
separation from military service and the first objective 
record of hearing loss and tinnitus, the record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d).  Despite the opinion 
from the February 2004 VA examiner that noise exposure in 
service is more likely than not a contributing factor, the 
lack of injury or disease in service combined with the lack 
of continuity of symptomatology makes the case for service 
connection untenable.  In this regard, the Board points out 
that the Veteran worked for more than 10 years post-service 
as a welder, an occupation which would have routinely exposed 
him to excessive noise.  His contentions regarding noise in 
service have been carefully considered, but are of limited 
probative value.  Service connection for bilateral hearing 
loss and tinnitus are denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2003 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
November 2003 addressed the specific information and evidence 
necessary to reopen the claim for service connection for 
tinnitus, and adequately informed him of the specific basis 
for the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).

Also, in October 2006, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the April 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining service treatment records and VA treatment records.  
The RO complied with the Board's February 2007 remand in its 
attempts to obtain more VA treatment records.  A VA 
examination was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


